Citation Nr: 1814807	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) prior to January 19, 2012, and a disability in excess of 10 percent since.

2.  Entitlement to service connection for a left eye disability, to include a visual field defect.


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to November 2003, June 2004 to May 2005, and December 2005 to November 2006, which included service in the Southwest Asia Theater.  For his service, he received, among others, a Combat Action Ribbon and Purple Heart. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a March 2012 rating decision, the RO granted an increased rating of 10 percent for the Veteran's GERD, effective January 2012.

In February 2015, the Board remanded this matter for further development; namely, to obtain any outstanding VA treatment records and to obtain an addendum medical opinion  addressing the claimed left eye disability, each of which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

The issue of entitlement to service connection for a left eye disability, to include a visual field defect, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 19, 2012, the Veteran's GERD was manifested by pyrosis and substernal pain.

2.  From January 19, 2012, the Veteran's GERD was manifested by pyrosis, reflux,  intermittent regurgitation, substernal pain, intermittent nausea, and intermittent sleep disturbances caused by esophageal reflux, but without any considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a compensable, initial disability rating of 10 percent, but no higher, for GERD have been met prior to January 19, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.114, Diagnostic Code (DC) 7399-7346 (2017).

2.  The criteria for an increased disability rating in excess of 10 percent for GERD have not been met since January 19, 2012.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.27, 4.114, DC 7399-7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a compensable, initial disability rating prior to January 19, 2012, and an increased disability rating in excess of 10 percent from January 19, 2012 for his GERD.  See November 2010 Statement in Support of Claim; June 2011 VA Form 9.

With respect to his symptoms, the Veteran relayed in a June 2010 Statement in Support of Claim that he began suffering from GERD after returning from his second deployment.  His GERD symptoms have required him to consume an extra-large bottle of Tums per week.  June 2010 Statement in Support of Claim from the Veteran.  However, he did not provide further detail regarding the symptoms he suffered. 

The Veteran's wife, J.T., also submitted a statement in June 2010.  June 2010 Statement in Support of Claim from J.T.  She corroborated his claim that his GERD has caused him to take an entire bottle of Tums on a weekly basis.  Further, she stated his heartburn has been constant since his return from deployment.  She often sees him grab at his chest from the pain caused by the reflux.

Preliminarily, the Board notes the applicable DC is 7399-7346, which is evaluated under the General Rating Formula for the digestive system.  See 38 C.F.R. §§ 4.27, 4.114.  The use of a DC ending in 99 indicates the service-connected disability is an unlisted condition or residual condition, which requires a rating by analogy.  
38 C.F.R. § 4.27.  The first two digits assigned to the DC refer to the part of the rating schedule that most closely identifies the part or system of the body being evaluated; in this instance, the gastrointestinal system.  Meanwhile, the use of a hyphenated DC indicates the rating is based on a residual condition.  38 C.F.R.  
§ 4.27.  In such cases, the applicable diagnostic criteria are the one associated with the residual condition.  Thus, here, the first DC denotes his underlying disability is a gastrointestinal disability, while the second DC identifies the residual condition stemming from it is akin to a hiatal hernia.  As such, the applicable diagnostic criteria in this case is delineated in DC 7346.  

Under DC 7346, a 10 percent disability rating is warranted if there are two or more symptoms at the 30 percent disability rating level, which are less severe; a 30 percent disability rating is warranted if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, which are productive of considerable impairment of health.  Of note, DC 7346 does not explicitly provide for a zero percent evaluation.  Nonetheless, 38 C.F.R. § 4.31 (2017) directs a non-compensable disability rating to be assigned when the requirements for a compensable evaluation are not met.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran and his wife are competent to provide evidence regarding the lay observable symptoms of his GERD.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, as their lay statements relate to a medical diagnosis or an opinion bearing on complex medical questions, the Board is unable to accord them any probative weight because neither is competent to do so.  See Barr, supra; see also Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies on the medical evidence of record.  

At the outset, this is a claim for a compensable, initial disability rating.  As a result, the evidence to be considered includes the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In furtherance of this claim, the Veteran has been examined by the VA on multiple occasions; first in July 2010, then in January 2012, June 2014, and January 2016.  At the time of his first VA examination in July 2010, he reported that he self-treated with Tums since 2005.  Over time, the condition worsened, requiring him to take more Tums than before.  July 2010 Esophagus and Hiatal Hernia VA Examination Report.  Since starting treatment with the VA, he has been prescribed medication for his GERD, which has provided excellent relief from his symptoms.  Nonetheless, he still experienced mild reflux symptoms once every two weeks.  However, he denied any complications stemming from his GERD.  Upon examination, the VA examiner confirmed the diagnosis of GERD, but did not document any pertinent signs or symptoms.

In a November 2010 VA Primary Care Physician Note, a VA treatment provider simply found his GERD was stable. 

During the January 2012 VA examination, the Veteran averred he continued to take daily medication as well as over the counter antacids for his GERD.  January 2012 VA Esophageal Conditions VA Examination Report.  After examination, the VA examiner determined his symptoms consisted of pyrosis (heartburn) and regurgitation.  Significantly, the VA examiner indicated a complete review of his VA treatment records disclosed no discussion of his symptoms or any other GERD related complaints.

A February 2013 VA Primary Care Physician Note logged the Veteran's complaint that his GERD symptoms were not improving despite the medication.  At that time, the VA treatment provider noted he was occasionally taking non-steroidal anti-inflammatory drugs (NSAIDs), and advised him to hold off taking the NSAIDs and recommend a GERD diet.  Unfortunately, the February 2013 VA Primary Care Physician Note did not describe his symptoms with any specificity.  More than a year later, a June 2014 VA Primary Care Physician Note documented that his symptoms were mostly resolved. 

Furthermore, the Veteran was afforded a third VA examination.  June 2014 Esophageal Conditions VA Examination Report.  During the June 2014 examination he stated that his symptoms had improved with weight loss as well as cessation of tobacco use and alcohol consumption.  Upon examination, this VA examiner concluded that his current GERD symptoms were infrequent episodes of epigastric distress; pyrosis, reflux; as well as sleep disturbances cause by esophageal reflux, which occurred four or more times per year.  Again, no other pertinent signs or symptoms were found.

A January 2016 VA Primary Care Physician Note relayed the Veteran's GERD symptoms were mostly resolved with the continued use of medications.  They were improved to the point where he has been able to use NSAIDs occasionally, when necessary, without acute exacerbations of his GERD.  January 2016 VA Primary Care Physician Note.  Notably, the VA treatment provider indicated there were no current problems or acute concerns associated with his GERD.

The Veteran was more recently examined by the VA in January 2016.  January 2016 Esophageal Conditions VA Examination Report.  During this examination, he reported daily reflux symptoms, which consisted of burning substernal chest pain.  Sometimes, he experienced gastric acid regurgitation into the back of his mouth and throat.  He relayed that because of his GERD, he kept his bed elevated and slept with extra pillows.  While he admitted that his symptoms have improved since he changed to a bland diet, he also stated he has been experiencing temporary worsening of his symptoms because he ran out of medication recently.  Following examination, the VA examiner recorded that his relevant symptoms were pyrosis; reflux; substernal pain; and nausea, which occurred four or more times per year.  No other pertinent signs or symptoms were indicated. 

Thereafter, a July 2016 VA Primary Care Physician Note concluded the Veteran's GERD was controlled despite his resumption of tobacco use and alcohol consumption.  It appears the VA treatment provider went so far as to discontinue his prescription medication.  However, the VA treatment provider continued to recommend a GERD diet and minimizing the use of NSAIDs.

Most recently, a November 2017 VA Primary Care Noted indicated the Veteran was taking medication for his GERD, but it was controlled.

In contemplating the above, the Board finds the preponderance of the evidence supports a compensable, initial disability rating of 10 percent, but no higher, prior to January 19, 2012.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 

Although neither the Veteran's June 2010 Statement in Support of Claim nor the July 2010 Esophagus and Hiatal Hernia VA Examination Report provides much information on his actual GERD symptoms, his wife's June 2010 Statement in Support of Claim relayed he suffered from constant heartburn (pyrosis) as well as chest pain (substernal pain).  Thus, the evidence of record establishes that he suffered from at least two GERD symptoms prior to January 19, 2012.  However, neither the Veteran's wife's lay statements nor the singular VA treatment of record from November 2010 suggest these symptoms were productive of considerable impairment of health.  Additionally, the records do not show that the Veteran also suffered from dysphagia or regurgitation due to his GERD.  Therefore, a higher 30 percent disability rating cannot be substantiated.

Further, the Board finds the preponderance of the evidence does not support an increased disability rating in excess of 10 percent at any time from January 19, 2012.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Fagan, supra; Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings). 

During this timeframe, the Veteran's symptoms consisted of infrequent episodes of epigastric distress; pyrosis; reflux; intermittent regurgitation; substernal pain; intermittent nausea; and intermittent sleep disturbances caused by esophageal reflux.  However, none of the VA examiners found any health complications attributable these symptoms.  Additionally, the Veteran's epigastric distress, pyrosis and regurgitation were not noted to be persistently recurrent. 

While the Veteran did complain of worsening GERD symptoms in February 2013 during a VA medical appointment, he did not discuss with any specificity how it has worsened.  More importantly, the VA treatment provider did not include any findings suggesting an appreciable impairment of health.  Rather, the VA treatment provider suggested a course of action, which appears to have improved his GERD symptoms in light of the following June 2014 VA Primary Care Physician Note.  By June 2014, the VA treatment provider found his GERD symptoms were mostly resolved. 

Notwithstanding the Veteran's continued reports of GERD symptoms during the January 2016 VA examination, and January 2016, July 2016, and November 2017 treatment, his VA treatment providers consistently determined that his symptoms were either mostly resolved or controlled. 

In light of the above, there is no evidence of record demonstrating the Veteran's GERD was productive of considerable impairment of health to justify a 30 percent disability rating.  

Finally, the Board is mindful that consideration must be given to increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  However, here, there are no symptoms or complications raised by the record, which are not contemplated under DC 7399-7346.  Therefore,  no further discussion is required regarding evaluations under other potentially applicable DCs. 


ORDER

A compensable, initial disability rating of 10 percent, but no higher, for GERD prior to January 19, 2012 is granted subject to the governing criteria applicable for the payment of monetary benefits. 

An increased disability rating in excess of 10 percent for GERD since January 19, 2012 is denied.


REMAND

The Veteran contends that he has a left eye disability due to an in-service improvised explosive device (IED) and/or secondary to his service-connected traumatic brain injury (TBI).  See March 2010 Statement in Support of Claim.

With respect to this claim, the Veteran has been examined by the VA on multiple occasions, most recently in June 2015.  June 2015 Eye Conditions VA Examination Report.  Following the June 2015 examination, the VA examiner confirmed his diagnosis of a left eye visual field defect.  However, the VA examiner could not find any visible causes of the defect upon examination, and stated a magnetic resonance imaging (MRI) of the had been ordered to examine the orbit and optic nerves to further examine the pathology of the defect.  Despite ordering the MRI, the VA examiner authored the June 2015 Eye Conditions VA Examination Report stating that a nexus opinion could not be rendered without resorting to mere speculation.  The VA examiner went on to state that while visual field defects do not generally cause headaches, headaches and visual field defects could be caused by the same condition.

The RO requested an addendum VA medical opinion based on the inadequacies of the June 2015 Eye Conditions VA Examination Report.  Pursuant to this request, an addendum medical opinion was obtained in April 2016.  In the addendum, the VA examiner explained the etiology of the Veteran's visual field defect was unknown despite a thorough examination of the retina, optic nerve, brain, and orbits, which included a MRI.  Without knowing the pathology of the visual field defect, the VA examiner was unable to opine as to there was an etiological relationship between his exposure to IED explosions in service or whether it was caused or aggravated by his service-connected TBI.  Consequently, it was the VA examiner's recommendation that further testing be conducted by a neuro-ophthalmologist. 

The Veteran's representative argues that given the VA examiner's June 2015 statement that headaches and visual field defects could be caused by the same underlying condition service connection for the left eye visual defect should be awarded.  January 2018 Informal Hearing Presentation.  However, the VA examiner's statement generally suggests the possibility of an association between headaches and visual field defects, and is not tailored to the type of visual field defect the Veteran has because the pathology of his defect has yet to be determined.  For this reason, the Board finds a remand is necessary for another VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant, outstanding VA treatment records from the Dallas VA Medical Center and its affiliated facilities.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine whether there is a neuro-ophthalmological etiology of his left eye visual field defect.

After reviewing the complete file, the examiner should:

a. Conduct all neuro-ophthalmological examinations and tests deemed necessary. 

b. Once all examinations and tests deemed necessary have been completed, opine as to whether it is at least as likely as not (50 percent probability or greater) the Veteran's left eye visual field defect was caused by or is otherwise related to his active duty service, to include his exposure to IED explosions, and explain why.

c. If the Veteran's left eye visual field defect was not caused by or is not otherwise related to his active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately due to or aggravated beyond its natural progression by his service-connected TBI and/or post-traumatic headaches due to TBI and explain why.

The examiner is reminded that causation and aggravation are distinct concepts, and each must be addressed when rendering an opinion.

a. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


